People v Sleet (2020 NY Slip Op 00222)





People v Sleet


2020 NY Slip Op 00222


Decided on January 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2020

Richter, J.P., Gische, Gesmer, Kern, González, JJ.


3241/09 10753A 489/14 10753

[*1] The People of the State of New York, Respondent,
vCharles Sleet, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

Judgments, Supreme Court, New York County (Gregory Carro, J.), rendered September 9, 2014, convicting defendant, upon his pleas of guilty, of criminal possession of a forged instrument in the second degree, grand larceny in the fourth degree and attempted grand larceny in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 3½ to 7 years, unanimously affirmed.
The court did not decline to exercise sentencing discretion (see People v Farrar,  52 NY2d 302 [1981]) when it imposed the term that had been agreed to at the plea in the event that defendant both failed to complete a drug program and failed to return to court. The record is clear that the sentencing court was well aware that it was not compelled to impose the previously agreed-upon sentence, and that it decided to do so based on proper considerations.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 9, 2020
CLERK